Slidell, O. J.
The appellant, Joseph L. Richmdson, filed a third opposition, claiming title to certain lands, which the plaintiffs were proceeding to have sold as the property of the succession of William Steed.
*239The court below declared the judicial sale, under which the third opponent claimed, invalid, and set it aside. In this we think the court did not err. The application for sale made by W. B. Richardson in the mortuoria, and the subsequent order and proceedings under which the sale was made to J. L. Richardson., were, so far as we are informed by the record, entirely ex-parte and without notice to the curatrix of the succession or creditors, among whom were the present plaintiffs. Comparing the price of adjudication with the appraisement, there was an enormous sacrifice.
The succession has not appealed, and the third opponent is without interest to litigate the correctness of the judgment as between plaintiffs and the succession.
Judgment affirmed with costs.